                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DAVID D. RAMAGE,

                        Petitioner,

        v.                                                    Case No. 19-C-846

WARDEN MEISNER,

                        Respondent.


                                             ORDER


        In June 2019, David D. Ramage filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, claiming that he is being unlawfully held in Redgranite Correctional Institution in

violation of the Constitution. The form of Ramage’s petition is improper, and it does not contain

the information necessary for the court to screen the petition under Rule 4 of the Rules Governing

§ 2254 Cases, such as proof of exhaustion of state court remedies. Rule 2(d) of the Rules

Governing § 2254 Cases requires that a petition “substantially follow either the form appended to

these rules or a form prescribed by a local district-court rule.” Ramage must comply with this rule.

        IT IS THEREFORE ORDERED that the Clerk is directed to enclose with this order a

copy of this court’s form for petitions brought under § 2254. Ramage must complete the enclosed

form in its entirety and file the completed form on or before August 2, 2019. Ramage is advised

that failure to comply with an order of the court or to otherwise diligently prosecute the case may

result in dismissal of this action.

        Dated this 3rd day of July, 2019.

                                                       s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court
